DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 9/7/2021 has been considered and entered into the record.  Claim 16, from which all other claims depend, has been amended to now require the deterrent agent to be “neat.”  Additionally, claim 16 has been amended to overcome the previous indefinite rejection.  Claims 1, 2, 6–14, 16, and 18–24 are examined below.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/7/2021, with respect to the rejection(s) of claim(s) 1, 2, 6–14, 16, and 18–24 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6–11, 14, 16, 18–22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sivik (US 2012/0053103 A1) in view of Applicant’s Admitted Prior Art “AAPA,” and Lee (US 2015/0159082 A1).
Sivik teaches the formation of a detergent product comprising one or more active agents, wherein the product is made from water-soluble filaments formed into filamentary nonwoven fabric layers and has a basis weight of less than 500 g/m2.  Sivik abstract, ¶¶ 127, 320, 322, Fig. 4, claim 1.  The filaments of the Sivik may be collected and pressed into a film, thus resulting in the film containing one or more filament-forming materials and the one or more active agents that are releasable from the film when the film is exposed to conditions of intended use.  Id. ¶ 101.  The filaments of the nonwoven web of the invention may contain or are coated with one or more active agents.  Id. ¶ 324.  The active agents may include a surfactant or dishwashing agent, wherein the surfactant is released upon exposure to water.  See id. ¶¶ 47, 51.  The nonwoven fabric layers exhibit a water content of from 0% to about 20% as measured according to the Water Content Test Method.
Sivik fails to teach a second layer comprising one or more neat deterrent agents present at the surface of the layered soluble fibrous structure.
Applicant’s Specification acknowledges that it was known at the time of the invention to used bittering agents with films by powdering the bittering agent onto a surface of the film.  See Spec. at 1:13–15.
Lee teaches compositions that include a polymer and a bitterant aversive, such as denatonium benzoate, may be incorporated into a water-soluble polymer for use as packaging in pouches for laundry or dish detergent.  Lee ¶¶ 2, 8–9.  The bitterant aversive is used to deter ingestion and is part of exterior layer of the pouch.  Id. ¶¶ 33, 53.  Lee also teaches that capsaicin (i.e., pungent agent) may be included in the polymer to add a burning sensation when in contact with the skin.  The amount of aversive in the water-id. ¶ 62.
Accordingly, when considering the teachings of AAPA and Lee together it would have been obvious to one of ordinary skill in the art to have coated the filamentary film of Sivik with powdered denatonium benzoate and capsaicin at levels at least 10 ppm to form a film that deters digestion.  Additionally, it would have been obvious to have added the bitterant to the water-soluble polymer of Sivik to make filaments containing the bitterant to further deter digestion.   
Furthermore, it would have been obvious to have made the filamentary film of Sivik with maintained denatonium benzoate levels (e.g., after one month at 25oC and 60% relative humidity) of at least 10 ppb in on the surface of the layered soluble fibrous structure and within the filament used to make the fibrous structure in order to maintain bitterness and prevent accidental ingestion.
Claims 12, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sivik and Lee as applied to claims 1 and 16 above, and further in view of DiPietro (US 2014/0371411 A1).  Sivik, AAPA, and Lee fail to teach the use of an emetic agent.  
DiPietro teaches a polymer composition that includes a polymerizable aversive agent, such as emetics including ipecac, to prevent children from eating detergent gel packs.  DiPietro abstract, ¶¶ 23, 34–35.  
Accordingly, it would have been obvious to the ordinarily skilled artisan to have also added ipecac to the powdered deterrent on the surface of the film layer of Sivik in order to prevent ingestion by children.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786